Exhibit 10.1
Bank of America

AMENDMENT NO. 1 TO LOAN AGREEMENT

     This Amendment No. 1 (the “Amendment”) dated as of October 27,2011, is
between Bank of America, N.A. (the “Bank”) and American Locker Group
Incorporated, a Delaware corporation (“American Locker”), American Locker
Security Systems, Inc., a Delaware corporation (“Security Systems”), Security
Manufacturing Corporation, a Delaware corporation (“Security Manufacturing”) and
Canadian Locker Company Limited, a corporation incorporated under the federal
laws of Canada (“Canadian Locker”) (American Locker, Security Systems, Security
Manufacturing and Canadian Locker, are referred to herein collectively as the
“Borrower”).

RECITALS

     A. The Bank and the Borrower entered into a certain Loan Agreement dated as
of December 8, 2010 (together with any previous amendments, the “Agreement”).
     B. The Bank and the Borrower desire to amend the Agreement.
AGREEMENT
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the Agreement.
     2. Amendments. The Agreement is hereby amended as follows:

  2.1   Paragraph 2.2 is hereby amended to read in its entirety as follows:

2.2 Availability Period. The line of credit is available between the date of
this Agreement and December 8,2012, or such earlier date as the availability may
terminate as provided in this Agreement (the “Facility No. 1 Expiration Date”).

  2.2   Subparagraph 2.4(c) is hereby deleted in its entirety.     2.3  
Subparagraph 3.3(c) is hereby deleted in its entirety.     2.4   The following
Section 3A is hereby added:

3A. FACILITY NO. 3: TERM LOAN AMOUNT AND TERMS
3A.1 Loan Amount: The Bank agrees to provide a term loan to the Borrower in the
amount of Five Hundred Thousand and No/100 Dollars ($500,000.00) (the “Facility
No. 3 Commitment”).
3A.2 Availability Period. The loan is available in one or more disbursements
from the Bank between October 27,2011 and October 27,2012.
3A.3 Repayment Terms.

  (a)   The Borrower will pay interest on November 27, 2011, and then on the
same day of each month thereafter until payment in full of any principal

Amendment to Loan Agreement

1



--------------------------------------------------------------------------------



 



      outstanding under this facility.     (b)   The Borrower will repay
principal in equal installments beginning on November 27, 2012, and on the same
day of each month thereafter, and ending on October 27, 2015 (the “Repayment
Period”). Each principal installment shall be in an amount sufficient to fully
amortize the principal amount over an amortization period of three (3) years. In
any event, on the last day of the Repayment Period, the Borrower will repay the
remaining principal balance plus any interest then due.

3A.4 Interest Rate.

  (a)   The interest rate is a rate per year equal to the lesser of (i) the
maximum lawful rate of interest permitted under applicable usury laws, now or
hereafter enacted (the “Maximum Rate”), or (ii) the BBA LIBOR Rate (Adjusted
Periodically) plus 3.75 percentage points.     (b)   The interest rate will be
adjusted on the 27th day of every month (the “Adjustment Date”) and remain fixed
until the next Adjustment Date. If the Adjustment Date in any particular month
would otherwise fall on a day that is not a banking day then, at the Bank’s
option, the Adjustment Date for that particular month will be the first banking
day immediately following thereafter.     (c)   The BBA LIBOR Rate (Adjusted
Periodically) is a rate of interest equal to the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
selected by the Bank from time to time) as determined for each Adjustment Date
at approximately 11 :00 a.rn. London time two (2) London Banking Days prior to
the Adjustment Date, for U.S. Dollar deposits (for delivery on the first day of
such interest period) with a term of one month, as adjusted from time to time in
the Bank’s sole discretion for reserve requirements, deposit insurance
assessment rates and other regulatory costs. If such rate is not available at
such time for any reason, then the rate for that interest period will be
determined by such alternate method as reasonably selected by the Bank. A
“London Banking Day” is a day on which banks in London are open for business and
dealing in offshore dollars.

  2.5   The following Subparagraph 9.1(c) is hereby added:

  9.1   Use of Proceeds     (c)   To use the proceeds of Facility No. 3 only for
the purchase of equipment and/or materials for manufacturing new lockers for new
concession contracts.

  2.6   The following Section 13 is hereby added:

  13.   Prepayment.     (a)   The Borrower may prepay the credit in full or in
part at any time. The prepayment will be applied to the most remote payment of
principal due under this Agreement.     (b)   Each prepayment, whether
voluntary, by reason of acceleration or

Amendment to Loan Agreement

2



--------------------------------------------------------------------------------



 



    otherwise, will be accompanied by the amount of accrued interest on the
amount prepaid, and, if the prepayment is made during a Fixed Interest Rate
Period, the prepayment fee described below.     (c)   The prepayment fee is
intended to compensate the Bank for the funding costs of the prepaid credit, if
any. The prepayment fee will be determined by calculating the funding costs
incurred by the Bank, based on the cost of funds at the time the interest rate
was fixed, and subtracting the interest income which can be earned by the Bank
by reinvesting the prepaid funds at the Reinvestment Rate. The calculation is
defined more fully below.     (d)   The “Fixed Interest Rate Period” is the
period during which the interest rate in effect at the time of the prepayment
does not change. If the Fixed Interest Rate Period does not extend for the
entire remaining life of the credit, then the following rules will apply:

  (i)   For any portion of the prepaid principal for which the scheduled payment
date is after the end of the Fixed Interest Rate Period, the prepayment fee for
that portion shall be calculated based only on the period through the end of the
Fixed Interest Rate Period, as described below.     (ii)   If a prepayment is
made on a date on which the interest rate resets, then there will be no
prepayment fee.

  (e)   The prepayment fee calculation is made separately for each Prepaid
Installment. A “Prepaid Installment” is the amount of the prepaid principal that
would have been due on a particular scheduled payment date (the “Scheduled
Payment Date”). However, as explained in the preceding paragraph, all amounts of
the credit which would have been paid after the end of the Fixed Interest Rate
Period shall be considered a single Prepaid Installment with a Scheduled Payment
Date (for the purposes of this calculation) equal to the last day of the Fixed
Interest Rate Period.     (f)   The prepayment fee for a particular Prepaid
Installment will be calculated as follows:

  (i)   Calculate the monthly interest payments that would have accrued on the
Prepaid Installment through the applicable Scheduled Payment Date, if the
prepayment had not been made. The interest payments will be calculated using the
Original Cost of Funds Rate.     (ii)   Next, calculate the monthly interest
income which could be earned on the Prepaid Installment if it were reinvested by
the Bank at the Reinvestment Rate through the Scheduled Payment Date.     (iii)
  Calculate the monthly differences of the amounts calculated in (i) minus the
amounts calculated in (ii).     (iv)   If the remaining term of the Fixed
Interest Rate Period is greater than one year, calculate the present value of
the amounts calculated in (iii), using the Reinvestment Rate. The result of the

Amendment to Loan Agreement

3



--------------------------------------------------------------------------------



 



      present value calculation is the prepayment fee for the Prepaid
Installment.

  (g)   Finally, the prepayment fees for all of the Prepaid Installments are
added together. The sum, if greater than zero, is the total prepayment fee due
to the Bank.     (h)   The following definitions will apply to the calculation
of the prepayment fee:

  (i)   “Original Cost of Funds Rate” means the fixed interest rate per annum,
determined solely by the Bank, at which the Bank would be able to borrow funds
in the Bank Funding Markets for the duration of the Fixed Interest Rate Period
in the amount of the prepaid principal and with a term, interest payment
frequency, and principal repayment schedule matching the prepaid principal.    
(ii)   “Bank Funding Markets” means one or more wholesale funding markets
available to the Bank, including the LIBOR, Eurodollar, and SWAP markets as
applicable and available, or such other appropriate money market as determined
by the Bank in its sole discretion.     (iii)   “Reinvestment Rate” means the
fixed rate per annum, determined solely by the Bank, as the rate at which the
Bank would be able to reinvest funds in the amount of the Prepaid Installment in
the Bank Funding Markets on the date of prepayment for a period of time
approximating the period starting on the date of prepayment and ending on the
Scheduled Payment Date.

  (i)   The Original Cost of Funds Rate and the Reinvestment Rate are the Bank’s
estimates only and the Bank is under no obligation to actually purchase or match
funds for any transaction or reinvest any prepayment. The Bank may adjust the
Original Cost of Funds Rate and the Reinvestment Rate to reflect the
compounding, accrual basis, or other costs of the prepaid amount. The rates
shall include adjustments for reserve requirements, federal deposit insurance
and any other similar adjustment which the Bank deems appropriate. These rates
are not fixed by or related in any way to any rate the Bank quotes or pays for
deposits accepted through its branch system.

     3. Representations and Warranties. When the Borrower signs this Amendment,
the Borrower represents and warrants to the Bank that: (a) there is no event
which is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank, (b) the representations and
warranties in the Agreement are true as of the date of this Amendment as if made
on the date of this Amendment, (c) this Amendment does not conflict with any
law, agreement, or obligation by which the Borrower is bound, and (d) if the
Borrower is a business entity or a trust, this Amendment is within the
Borrower’s powers, has been duly authorized, and does not conflict with any of
the Borrower’s organizational papers.
     4. Conditions. This Amendment will be effective when the Bank receives the
following items, in form and content acceptable to the Bank:
     4.1 If the Borrower or any guarantor is anything other than a natural
person, evidence that the execution, delivery and performance by the Borrower
and/or such guarantor of this Amendment and any instrument or agreement required
under this Amendment have been duly
Amendment to Loan Agreement

4



--------------------------------------------------------------------------------



 



     authorized.
     4.2 Payment by the Borrower of a loan fee in the amount of Five Thousand
and No/100 Dollars ($5,000.00) for the establishment of Facility No. 3.
     4.3 Payment by the Borrower of a loan renewal fee in the amount of Twelve
Thousand Five Hundred and No/100 Dollars ($12,500.00) for the extension of the
maturity date of Facility No. 1 to December 8, 2012.
     4.4 Payment by the Borrower of all costs, expenses and attorneys’ fees
(including allocated costs for in-house legal services) incurred by the Bank in
connection with this Amendment.
     4.5 All such landlord’s waivers, subordination of landlord’s liens, or
other similar instruments or agreements as Bank shall require.
     4.6 Supporting invoices for tenant improvement expenses and equipment
purchases associated with the Borrower’s move to Borrower’s new facility, in May
of 2011, equal to or greater than $714,286.00.
     5. Effect of Amendment. Except as provided in this Amendment, all of the
terms and conditions of the Agreement, including but not limited to the Dispute
Resolution Provision, shall remain in full force and effect.
     6. Counterparts. This Amendment may be executed in counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.
     7. Notice of Final Agreement. THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS
EXECUTED IN CONNECTION HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of Page Intentionally Left Blank — Signatures to Follow]
Amendment to Loan Agreement

5



--------------------------------------------------------------------------------



 



     This Amendment is executed as of the date stated at the beginning of this
Amendment.



      Bank of America, N.A.
By
  /s/ Tye McClure
 
    Typed Name: Tye McClure Title: Vice President
 
    Address where notices to the Bank are to be sent:
 
    500 West 7th Street, 2nd Floor Fort Worth, Texas 76102 Facsimile:
1-800-210-1068

      American Locker Group Incorporated
 
   
By
  /s/ Paul Zaidins
 
    Typed Name: Paul Zaidins Title: President
 
    Address where notices to the Borrower are to be sent:
 
    P.O. Box 169 Coppell, Texas 75019
Telephone: 817-722-0131
Facsimile: 817-722-0100
 
    American Locker Security Systems, Inc.
 
   
By
  /s/ Paul Zaidins
 
    Typed Name: Paul Zaidins Title: President
 
    Address where notices to the Borrower are to be sent:
 
    P.O. Box 169 Coppell, Texas 75019
Telephone: 817-722-0131
Facsimile: 817-722-0100
 
    [Remainder of Page Intentionally Left Blank]



Amendment to Loan Agreement

6



--------------------------------------------------------------------------------



 



              Security Manufacturing Corporation
 
       
 
  By   /s/ Paul Zaidins
 
            Typed Name: Paul Zaidins     Title: President
 
            Address where notices to the Borrower are to be sent:
 
            P.O. Box 169     Coppell, Texas 75019
Telephone: 817-722-0131
Facsimile: 817-722-0100
 
            Canadian Locker Company Limited
 
       
 
  By   /s/ Paul Zaidins
 
            Typed Name: Paul Zaidins     Title: President
 
            Address where notices to the Borrower are to be sent:
 
            P.O. Box 169     Coppell, Texas 75019
Telephone: 817-722-0131
Facsimile: 817-722-0100

Amendment to Loan Agreement

7